GOLDTHWAITE, J.
The certainty which is required in a declaration, or plea, is such a statement of the facts constituting the cause of action, or ground of defence, as will enable them to be understood by the party who is to answer them, the jury who are to ascertain their truth, and by the court which is to give the judgment. [Chit. PI. 212.] Nor will the introduction of the words certain debt, or certain-sum, be of any avail, if the debt or sum is not otherwise sufficiently stated. [Ib. 216.] The counts overruled are clearly deficient in this kind of certainty, and therefore the demurrer was properly sustained.
Judgment affirmed.